IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                               No. 99-20739
                             Summary Calendar


                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

                          ERNESTO C. CASTANEDA,

                                               Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-95-CR-142-76
                         - - - - - - - - - -
                            July 19, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Ernesto C. Castaneda appeals from his conviction and

sentence following his guilty plea to one count of structuring

transactions to evade reporting requirements, in violation of 31

U.S.C. §§ 5322 and 5324(a)(3), and 18 U.S.C. § 2.          We have reviewed

the record and the briefs of the parties, and we find no reversible

error. The district court did not plainly err by failing to afford

Castaneda the opportunity to withdraw his guilty plea when he did

not receive the sentence contemplated in the plea agreement he

entered pursuant to Fed. R. Crim. P. 11(e)(1)(B).                See United

States v. Palomo, 998 F.2d 253, 256 (5th Cir. 1993).            Nor did the

court err in refusing to award Castaneda a two-level reduction in

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 99-20739
                                     -2-

his   offense   level   based   upon   an   assertion   of   acceptance   of

responsibility.    See United States v. Watson, 988 F.2d 544, 551

(5th Cir. 1993).   Accordingly, Castaneda’s conviction and sentence

are AFFIRMED.